UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-7580


BRANDON ROBERTS,

                    Plaintiff - Appellant,

             v.

SGT. JULIE M. THRASHER; CO. II M. DAVIES; LT. S. MCKENZIE; CAPT. R.
M. FRIEND; HEARING OFFICER PETER JUKNELIS; FORMER LT. DAMON
THOMAS; LT. THOMAS SIRES; FORMER WARDEN BOBBY P. SHEARIN,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Ellen L. Hollander, District Judge. (1:15-cv-01906-ELH)


Submitted: May 16, 2017                                           Decided: May 30, 2017


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brandon Roberts, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Brandon Roberts appeals the district court’s order denying his Fed. R. Civ. P. 60(b)

motion. We have reviewed the record and find no reversible error. Accordingly, we affirm

for the reasons stated by the district court. Roberts v. Thrasher, No. 1:15-cv-01906-ELH

(D. Md. July 20, 2015; Oct. 4, 2016). We grant Roberts’ motion to amend his informal

brief, and deny his motions for leave to file a record appendix and to supplement the record

as moot. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               AFFIRMED




                                             2